t c summary opinion united_states tax_court steven f ohrman petitioner v commissioner of internal revenue respondent docket no 9541-07s filed date michael c wetzel for petitioner kelley a blaine for respondent kroupa judge this case was heard pursuant to the provisions of section of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in petitioner’s federal_income_tax of dollar_figure for dollar_figure for and dollar_figure for tax_year sec_2002 and will be referred to as the years at issue after concessions the issues for decision are whether petitioner is eligible for married_filing_jointly status for if he resided in the same household as his spouse from whom he was legally_separated we hold that he is not whether petitioner is entitled to deduct payments he made to his legally_separated spouse as alimony if he continued to reside in the same household as his spouse during the years at issue we hold that he is not whether petitioner is entitled to various deductions for expenses reported on schedule a itemized_deductions for that petitioner’s legally_separated spouse made for mortgage interest real_estate_taxes a charitable_contribution and tax preparation fees we hold that he is not 2respondent conceded that petitioner was not liable for sec_6662 accuracy-related_penalties for negligence for and the years at issue whether petitioner is entitled to claim dependency_exemptions for his legally_separated spouse and her grandniece for we hold that he is not whether petitioner is liable for an addition_to_tax under sec_6651 for failure_to_file a return timely we hold that he is not background the parties submitted this case fully stipulated under rule the stipulation of facts and the accompanying exhibits are incorporated by this reference and the facts are so found petitioner resided in oregon at the time he filed the petition petitioner and his spouse signed a stipulated judgment for unlimited separation legal_separation agreement in date citing irreconcilable differences the legal_separation agreement required petitioner to convey to his spouse his interest in their personal_residence an individual_retirement_account ira a k account and an automobile the legal_separation agreement also provided that petitioner would pay his spouse certain amounts as spousal support which were designated as tax deductible_alimony and which terminated at the death of either party petitioner paid his spouse spousal support of dollar_figure in dollar_figure in and dollar_figure in petitioner and his spouse continued to reside together after their legal_separation at the residence that petitioner’s spouse received under the legal_separation agreement until his spouse sold the residence on date the two then rented a room together in a hotel from june until date when petitioner’s spouse purchased a new residence and the two moved there together they lived there until at least date petitioner filed federal_income_tax returns for the years at issue as an unmarried individual and claimed alimony deductions for spousal support paid to his spouse under the legal_separation agreement per sec_1 respondent examined the returns and proposed adjustments disallowing the claimed alimony deductions because the ohrmans resided together despite their legal_separation petitioner and his spouse subsequently prepared amended returns however for the years at issue attempting to elect married filing joint status petitioner claimed no alimony deductions on the amended returns for any of the years at issue instead petitioner sought to deduct on the joint_return for amounts his spouse had paid such as dollar_figure in property taxes dollar_figure in mortgage interest a dollar_figure charitable_contribution and tax preparation fees his spouse had also claimed a minor child her grandniece known as kal as a dependent on the return she had previously filed for and petitioner and his spouse claimed the same child as a dependent on the joint_return respondent considered the amended returns and issued a deficiency_notice to petitioner regarding the amended_return filed with his spouse for and his original returns for and on which he filed as a single individual respondent determined deficiencies for each of the years at issue disallowing joint filing_status the deductions for expenses his spouse paid and the dependency_exemptions for his spouse and her grandniece for respondent also disallowed the deductions for alimony for and and determined an addition_to_tax for petitioner filed a timely petition to contest the determinations in the deficiency_notice discussion4 we are asked to address five issues regarding the filing_status and the category of expenses paid_by a legally_separated couple who continued to live together after their separation we 3the court uses the initials of minor children rule a 4we note that petitioner’s spouse ruthe ohrman is no stranger to this court see ohrman v commissioner tcmemo_2003_301 affd 157_fedappx_997 9th cir the holding in that case which involved innocent spouse relief is not inconsistent with our holding first address petitioner’s proper filing_status for the years at issue joint filing_status a husband and wife may elect to file jointly sec_6013 an individual who is legally_separated from his or her spouse under a decree of divorce or of separate_maintenance shall not be considered married however sec_6013 sec_7703 we look to state law to determine whether the taxpayer is legally_separated as of the end of the year under oregon law a judgment for a permanent and unlimited separation may be rendered when irreconcilable difference between the parties have caused the irremediable breakdown of the marriage or rev stat sec_107 oregon law does not require however that the spouses live apart before or after a court renders a judgment for permanent and unlimited separation see or rev stat sec_107 petitioner and his spouse signed the legal_separation agreement in the legal_separation agreement is a decree of legal_separation it is of unlimited duration and specifies irreconcilable differences as a jurisdictional basis accordingly petitioner and his spouse were no longer eligible to file jointly during the years at issue we therefore sustain respondent’s determination that petitioner’s filing_status was single alimony we turn next to whether petitioner may deduct spousal maintenance payments he made to his spouse in and even though they continued to live together it is a well-settled principle that tax deductions are a matter of legislative grace and taxpayers must show that they come squarely within the terms of the law conferring the benefit sought rule a 503_us_79 292_us_435 allen v commissioner tcmemo_2006_11 affd 204_fedappx_564 7th cir alimony or separate_maintenance payments are generally deductible from income by the payor and includable in the income of the payee sec_61 sec_71 sec_215 and b the payments must meet certain requirements to be deductible however see sec_71 sec_215 the parties agree that the payments satisfy all requirements of sec_71 except that the payee spouse and the payor spouse may not be members of the same household at the time the payment is made sec_5the other requirements are that the payments be in cash be received by a spouse under_a_divorce_or_separation_instrument that does not designate the payments as not deductible and terminate at the death of the payee spouse sec_71 b and d the legal_separation agreement between petitioner and his spouse stated that the cash payments were deductible to petitioner and terminated upon his spouse’s death as required by sec_71 b d b c petitioner argues that the same-household prohibition applies only if the parties are legally_separated under a decree of separate_maintenance not a legal_separation agreement petitioner argues that the legal_separation agreement he signed with his spouse is not a decree of separate_maintenance because it fails to require the parties to live apart in the future we disagree petitioner relies upon several cases unlike his own in which the husband and wife had signed a temporary separation agreement but continued to live together petitioner and his spouse were legally_separated under a decree of separate_maintenance according to oregon law and they lived together accordingly we sustain respondent’s determination that petitioner may not deduct alimony or separate_maintenance payments to his spouse during the years at issue real_property_taxes and mortgage interest_deduction for we next address whether petitioner may deduct payments for real_estate_taxes and home mortgage interest that his spouse made not petitioner a taxpayer may deduct real_property_taxes for the year in which they are paid_or_accrued sec_164 a taxpayer may also deduct mortgage interest payments sec_163 the mortgage must be the obligation of the taxpayer claiming the deduction however not the obligation of another for the mortgage interest to be deductible by that taxpayer 604_f2d_34 9th cir affg tcmemo_1976_150 jones v commissioner tcmemo_2006_176 petitioner is not entitled to deduct any amounts for the real_property_taxes or mortgage interest payments which he did not pay and for which he was not legally responsible we therefore sustain respondent’s determinations to disallow petitioner deductions for these expenses charitable_contribution_deduction for petitioner also may not deduct a charitable_contribution that his spouse made a taxpayer may deduct charitable_contributions made in the taxable_year sec_170 accordingly we sustain respondent’s determination denying petitioner a charitable_contribution_deduction tax preparation fees for we next address whether petitioner may deduct tax preparation fees his spouse incurred to prepare a return for it is well established that fees incurred in the preparation and determination of federal taxes may be deductible sec_212 petitioner is not entitled to this deduction however because his spouse incurred the expense and they were not entitled to file a joint_return accordingly we sustain respondent’s determination denying petitioner any_tax preparation fees dependency_exemption for the next issue we decide is whether petitioner is entitled to claim his spouse and her grandniece kal as dependents on the return petitioner filed for petitioner and his spouse were legally_separated as of thus petitioner is not entitled to a dependency_exemption for his spouse because they were legally_separated and could not file jointly petitioner presented no evidence of his relationship to kal and he provided no evidence to support that he was entitled to an exemption for her his spouse originally claimed kal as a dependent on the single return she filed thus we sustain respondent on this issue and hold that petitioner is not entitled to claim his spouse or kal as a dependent addition_to_tax respondent determined petitioner was liable for an dollar_figure6 addition_to_tax under sec_6651 for failure_to_file a return timely for sec_6651 provides for an addition_to_tax for failure_to_file a tax_return on or before the specified filing_date respondent bears the burden of production with respect to the addition_to_tax see sec_7491 116_tc_438 to meet this burden respondent must produce sufficient evidence that it is 6the flush language at the end of sec_6651 provides a minimum of dollar_figure for a sec_6651 addition_to_tax there is no explanation in the record why this does not apply appropriate to impose the addition_to_tax see higbee v commissioner supra pincite neither respondent nor petitioner addressed the issue on brief and there is no information in the record indicating when petitioner filed the return for accordingly we find that respondent did not meet his burden of production and therefore find that petitioner is not liable for the late filing addition for conclusion we sustain respondent’s determinations except with respect to the addition_to_tax under sec_6651 to reflect the foregoing decision will be entered under rule
